DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Non-final office action filed on 9/6/2022 is acknowledged.
3.	Claims 4, 5 and 10 have been cancelled.
4.	Claims 1-3, 6-9 and 11-20 are pending in this application.
5.	Claims 6-9, 11 and 12 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant’s elected without traverse a compound consisting of the amino acid sequence EMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQ VDSSLAEAKEAANAELDSYGVSDFYKRLIDKAKTVEGVEALKDAILAALP (SEQ ID NO: 719 fused to the N-terminus of SEQ ID NO: 528 via the linker VDSS) as species of compound; an enteric-coated capsule as species of form of the pharmaceutic composition; and at least twice monthly as species of dosage regime in the reply filed on 10/8/2019.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1-3, 6-9 and 11-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, which derivative comprises: (a) an albumin binding motif, which motif consists of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I wherein, independently of each other, X5 is selected from Y and F; X8 is selected from N, R and S; X9 is selected from V, I, L, M, F and Y; X11 is selected from N, S, E and D; X12 is selected from R, K and N; X14 is selected from K and R; X20 is selected from D, N, Q, E, H, S, R and K; X23 is selected from K, I and T; X24 is selected from A, S, T, G, H, L and D; and X25 is selected from H, E and D; (b) an amino acid sequence which fulfils one definition selected from the following: i) it is selected from SEQ ID NO:258-514; and ii) it is an amino acid sequence having 85 % or greater identity to a sequence of (i); or (c) an amino acid sequence selected from the group consisting of: i) SEQ ID NO:516-659 and SEQ ID NO:679-718; and ii) an amino acid sequence which has at least 95 % identity to the sequence defined in i), with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  A search was conducted on the elected species; and a compound consisting of the amino acid sequence EMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQ VDSSLAEAKEAANAELDSYGVSDFYKRLIDKAKTVEGVEALKDAILAALP as the elected species of compound appears to be free of prior art.  However, prior art was found for an enteric-coated capsule as the elected species of form of the pharmaceutic composition; and at least twice monthly as the elected species of dosage regime.  A search was extended to the genus in claim 1; and prior art was found.  Claims 6-9, 11 and 12 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1-3 and 13-20 are examined on the merits in this office action. 

Withdrawn Objections and Rejections
7.	Objection to claim 13 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejections to claims 1-3 and 17-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9745340 B2, and claims 1-13 of US patent 10011641 B2; in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization are hereby withdrawn in view of Applicant's amendments to the claim.
9.	Rejection to claims 1-3 and 17-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 14-16 of co-pending Application No. 16/977625 in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization is hereby withdrawn in view of Applicant's amendments to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
10.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1-3 and 13-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 1-3 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, which derivative comprises: (a) an albumin binding motif, which motif consists of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I wherein, independently of each other, X5 is selected from Y and F; X8 is selected from N, R and S; X9 is selected from V, I, L, M, F and Y; X11 is selected from N, S, E and D; X12 is selected from R, K and N; X14 is selected from K and R; X20 is selected from D, N, Q, E, H, S, R and K; X23 is selected from K, I and T; X24 is selected from A, S, T, G, H, L and D; and X25 is selected from H, E and D; (b) an amino acid sequence which fulfils one definition selected from the following: i) it is selected from SEQ ID NO:258-514; and ii) it is an amino acid sequence having 85 % or greater identity to a sequence of (i); or (c) an amino acid sequence selected from the group consisting of: i) SEQ ID NO:516-659 and SEQ ID NO:679-718; and ii) an amino acid sequence which has at least 95 % identity to the sequence defined in i), with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
With regards to the limitation “wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier” recited in instant claim 1, such limitation has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for “wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier” recited in instant claim 1.  Therefore, the instant specification fails to provide literal support to “wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier” recited in instant claim 1.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, in the context of "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier", the instant specification discloses pharmacokinetic analysis of orally administered instant claimed compounds in mice (see Example 2 on pages 26-27 of instant specification).  However, the tested compounds in instant Example 2 are not the compounds alone without any additional excipients/carriers.  The tested compounds are presented in a formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.  And as evidenced by Example 2 of instant specification, a formulation comprising such compound and phosphate buffer or acetate buffer is suitable for oral administration.  Therefore, the tested compounds in Example 2 of instant specification are administered as an oral formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.
Taken all these together, the instant specification fails to provide support to "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1.

Response to Applicant's Arguments
12.	Applicant argues that “Support for the claim limitation is implicitly and inherently found in the specification. Examiner's attention is drawn to the sections in the specification that refer to oral administration of PEP03973 and PEP10986 per se, where, without support from an additional excipient and/or carrier, is absorbed following oral administration. The buffers found in the solution are there to keep the pH of the formulation stable in a specific environment, such as in the body/circulation. These buffers are not considered to be carriers/excipients that enable oral administration."
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that as stated in Section 11 above, in the instant case, the tested compounds in Example 2 of instant specification, such as PEP03973 and PEP10986, are administered as an oral formulation with additional excipients/carriers such as phosphate buffer or acetate buffer (see page 24, lines 33-34 of instant specification).  And it is well known in the art that phosphate buffer or acetate buffer is a pharmaceutically acceptable excipient and/or carrier for both peptide/protein formulation and/or oral formulation, as discussed in Carpenter et al (Rational Design of Stable Protein Formulations, Originally published by Kluwer Academic/Plenum Publishers, New York in 2002, pages 1-218, see for example, page 187, Table 2), Kenley et al (US 2007/0149465 A1, see for example, page 6, paragraphs [0047] and [0049]), Kenley et al (US 2009/0221518 A1, see for example, page 3, paragraph [0031]), and many others.  Second, the Examiner would like to point out that the method recited in instant claims does not exclude additional excipients/carriers for formulating the compound to be administered.  As an example, instant claim 2 explicitly recites the compound is formulated into a pharmaceutical composition for oral administration; and instant claim 17 explicitly recites such pharmaceutical composition is an enteric-coated capsule.  Taken all these together, the instant specification fails to provide support to "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1.  Thus, the rejection is deemed proper and is hereby maintained.
   The Carpenter et al and both Kenley et al documents are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	(Revised due to Applicant's amendment to the claim) Claims 1-3, 13 and 17-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrahmsén et al (WO 2010/054699 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions).
The instant claims 1-3, 13 and 17-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, which derivative comprises: (a) an albumin binding motif, which motif consists of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I wherein, independently of each other, X5 is selected from Y and F; X8 is selected from N, R and S; X9 is selected from V, I, L, M, F and Y; X11 is selected from N, S, E and D; X12 is selected from R, K and N; X14 is selected from K and R; X20 is selected from D, N, Q, E, H, S, R and K; X23 is selected from K, I and T; X24 is selected from A, S, T, G, H, L and D; and X25 is selected from H, E and D; (b) an amino acid sequence which fulfils one definition selected from the following: i) it is selected from SEQ ID NO:258-514; and ii) it is an amino acid sequence having 85 % or greater identity to a sequence of (i); or (c) an amino acid sequence selected from the group consisting of: i) SEQ ID NO:516-659 and SEQ ID NO:679-718; and ii) an amino acid sequence which has at least 95 % identity to the sequence defined in i), with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
Abrahmsén et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin, or an albumin binding domain, fragment or derivative thereof; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, lines 3-6; page 2, line 21 to page 3, line 13; page 4, lines 2-15; page 18, line 9 to page 19, line 27; page 25, lines 19-31; and pages 27-29, Example 1.  It meets the limitations of the mammal subject and the therapeutic moiety (I) recited in instant claim 1.  Abrahmsén et al further teach the albumin binding moiety (II) consists of the amino acid sequence GVSDX5YKX8X9IX11X12AX14TVEGVX20 ALX23X24X25I (identical to the albumin binding moiety of instant SEQ ID NO: 722 (part (a) recited in instant claim 1), or comprises the amino acid sequence LAEAKXaXbAXeXd ELXeKY-[ABM]-LAALP, for example, page 12, lines 6-22; and page 16, lines 5-28.  The moiety (II) comprising the amino acid sequence LAEAKXaXbAXeXd ELXeKY-[ABM]-LAALP in Abrahmsén et al is a genus that overlaps with the genus of moiety (II) comprising the amino acid sequence having at least 95% identity to instant SEQ ID NO: 724 recited in instant claim 13; and comprises species that meets the limitation of part ii) recited in instant claim 13.  Abrahmsén et al also teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject, for example, page 22, lines 19-31; and page 25, lines 4-18.  It meets the limitation of oral administration recited in instant claim 1; and the limitation of instant claim 2.  Furthermore, Abrahmsén et al teach the therapeutic moiety (I) is a variant of protein Z, derived from domain B of protein A from Staphylococcus aureus, including peptide of SEQ ID NOs: 492-495, for example, page 18, lines 9-25; page 19, lines 5-20; Figures 1-3; and pages 27-29, Example 1.  Peptide of SEQ ID NO: 495 in Abrahmsén et al is identical to the peptide of instant SEQ ID NO: 719; peptide of SEQ ID NO: 493 in Abrahmsén et al comprise the amino acid sequence of instant SEQ ID NO: 720; and peptide of SEQ ID NO: 494 in Abrahmsén et al is identical to the peptide of instant SEQ ID NO: 721.  It meets the limitation of instant claim 3.  In addition, Abrahmsén et al teach the compound is prepared by either covalently coupling therapeutic moiety (I) and moiety (II) or recombinantly expressing a fusion polypeptide comprising therapeutic moiety (I) and moiety (II) , for example, page 4, lines 27-32; page 19, lines 24-27; and pages 27-29, Example 1.  It meets the limitations of instant claims 18 and 19.  And Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone, for example, page 5, lines 18-23.  Therefore, in view of the teachings of Abrahmsén et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising the amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) which comprises either an albumin binding moiety consisting of the amino acid sequence of instant SEQ ID NO: 722, or an albumin binding polypeptide comprising the amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724, wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the compound is a fusion protein comprising therapeutic moiety (I) covalently coupled to moiety (II).
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound in Abrahmsén et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Abrahmsén et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Abrahmsén et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  The MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  And since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
The difference between the reference and instant claims 1-3, 13 and 17-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; the dosage recited in instant claim 1; and the limitations of instant claims 17 and 20.
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  Furthermore, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising the amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) which comprises either an albumin binding moiety consisting of the amino acid sequence of instant SEQ ID NO: 722 (identical to part (a) recited in instant claim 1), or an albumin binding polypeptide comprising the amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.  It reads on at least twice monthly as the elected species of dosage regime.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising the amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) which comprises either an albumin binding moiety consisting of the amino acid sequence of instant SEQ ID NO: 722 (identical to part (a) recited in instant claim 1), or an albumin binding polypeptide comprising the amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule, because Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract.  Flanagan et al teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Flanagan et al further teach drug accumulation in plasma with multiple dosage.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  And as stated above, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a pharmaceutical composition comprising a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising the amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) which comprises either an albumin binding moiety consisting of the amino acid sequence of instant SEQ ID NO: 722 (identical to part (a) recited in instant claim 1), or an albumin binding polypeptide comprising the amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.

Response to Applicant's Arguments
17.	Applicant maintains the arguments that “Abrahmsén does not disclose or even suggest that the compound per se enables oral bioavailability."; "there is no disclosure or suggestion anywhere in Abrahmsén that would direct the skilled artisan to the use of the capture molecule on its own as Abrahmsén fails to provide any expectation of success."; and "Abrahmsén is completely silent with regard to oral administration of the capture molecule per se and makes no connection at all between albumin binding and oral bioavailability."  Applicant repeats the same statements/arguments about the working Examples presented in instant specification in that "Examiner's attention is drawn to Example 2 on pages 30-31 of the instant specification, which describes an experiment in which compounds having an albumin binding moiety, i.e., PEP03973 and PEP10986, are compared to a compound without said capacity, PEPO4419. Here, the albumin binding capacity compounds are shown to have a comparable oral availability, despite being almost twice the size. Notably, the tested compounds were administered without prior formulation for oral administration, and were given in acetate or phosphate buffers, which, as explained above, cannot be considered to be carriers or excipients. See page 28, lines 26-34 of the specification as originally filed."
18.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in particular the cited Abrahmsén et al reference, first, the Examiner understands that Abrahmsén et al do not explicilty teach the compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) which comprises either an albumin binding moiety consisting of the amino acid sequence of instant SEQ ID NO: 722, or an albumin binding polypeptide comprising the amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724 per se enables oral bioavailability without support from an additional excipient and/or carrier.  However, in the instant case, as stated in Section 16 above, with regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, since the compound in Abrahmsén et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Abrahmsén et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Abrahmsén et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  And in the instant case, Applicant fails to provide any evidence and/or data to prove otherwise.  Second, the Examiner would like to point out that the method recited in instant claims does not exclude additional excipients/carriers for formulating the compound to be administered.  As an example, instant claim 2 explicitly recites the compound is formulated into a pharmaceutical composition for oral administration, which is identical to the oral formulation taught in Abrahmsén et al.  Third, the Examiner would like to point out that the tested compounds in instant Example 2 disclosed in instant specification are not the compounds alone without any additional excipients/carriers.  The tested compounds are presented in a formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.  And as stated in Section 13 above,  it is well known in the art that phosphate buffer or acetate buffer is a pharmaceutically acceptable excipient and/or carrier for both peptide/protein formulation and/or oral formulation, as discussed in Carpenter et al (Rational Design of Stable Protein Formulations, Originally published by Kluwer Academic/Plenum Publishers, New York in 2002, pages 1-218, see for example, page 187, Table 2), Kenley et al (US 2007/0149465 A1, see for example, page 6, paragraphs [0047] and [0049]), Kenley et al (US 2009/0221518 A1, see for example, page 3, paragraph [0031]), and many others.  Furthermore, as evidenced by Example 2 of instant specification (see pages 26-27 of instant specification), a formulation comprising such compound and phosphate buffer or acetate buffer is suitable for oral administration.  Therefore, the tested compounds in Example 2 of instant specification are administered as an oral formulation with additional excipients/carriers such as phosphate buffer or acetate buffer.  Fourth, the Examiner understands that Abrahmsén et al do not have a specific example of orally administering the instant claimed compound to a subject in need thereof.  However, in the instant case, as stated in Section 16 above, Abrahmsén et al explicitly teach that uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo; and  prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  And as stated in MPEP: "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)." (see MPEP § 2121 I).  In the instant case, Applicant fails to provide any evidence and/or data to rebut the presumption of operability of the cited Abrahmsén et al reference.  
With regards to Applicant's arguments about the connection between albumin binding and oral bioavailability disclosed in instant specification, first, the Examiner understands that Abrahmsén et al do not explicitly disclose such connection and/or have actual data to show such connection.  However, the Examiner would like to point out that Abrahmsén et al explicitly teach "HSA is widely distributed throughout the body, in particular in the intestinal and blood compartments"; and it is well known in the art that fusion or association with HSA results in increased in vivo half life of proteins (see page 1, line 22 to page 2, line 19).  Furthermore, extending in vivo half life of the therapeutic moiety (I) by fusing to an albumin binding domain, fragment or derivative thereof is extensively discussed in Abrahmsén et al.  In addition, as stated above, Abrahmsén et al also teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  Therefore, in view of the teachings of Abrahmsén et al as a whole, one of ordinary skilled in the art would reasonably expect and understand that there is a connection between albumin binding and oral bioavailability of the compound in Abrahmsén et al.  Second, as stated in both Section 16 and the paragraph above, in the instant case, since the compound in Abrahmsén et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Abrahmsén et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Abrahmsén et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  Furthermore, the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Carpenter et al and both Kenley et al documents are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

19.	(Revised due to Applicant's amendment to the claim) Claims 1, 2 and 13-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekblad et al (WO 2012/004384 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions).
The instant claims 1, 2 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, which derivative comprises: (a) an albumin binding motif, which motif consists of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I wherein, independently of each other, X5 is selected from Y and F; X8 is selected from N, R and S; X9 is selected from V, I, L, M, F and Y; X11 is selected from N, S, E and D; X12 is selected from R, K and N; X14 is selected from K and R; X20 is selected from D, N, Q, E, H, S, R and K; X23 is selected from K, I and T; X24 is selected from A, S, T, G, H, L and D; and X25 is selected from H, E and D; (b) an amino acid sequence which fulfils one definition selected from the following: i) it is selected from SEQ ID NO:258-514; and ii) it is an amino acid sequence having 85 % or greater identity to a sequence of (i); or (c) an amino acid sequence selected from the group consisting of: i) SEQ ID NO:516-659 and SEQ ID NO:679-718; and ii) an amino acid sequence which has at least 95 % identity to the sequence defined in i), with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
Ekblad et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an albumin binding domain; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, lines 3-7; page 2, line 20 to page 3, line 10; page 3, line 28 to page 4, line 14; page 4, lines 31-34; page 12, line 28 to page 14, line 18; page 23, lines 31-37; and page 45, Example 8.  It meets the limitations of the mammal subject and the therapeutic moiety (I) recited in instant claim 1.  The albumin binding polypeptide PP013 in Example 8 in Ekblad et al is identical to the peptide of instant SEQ ID NO: 528.  It meets the limitation of moiety (II) recited in instant claim 1; and the limitations of instant claims 13-16.  Ekblad et al further teach the therapeutic moiety (I) and moiety (II) in the compound is covalently coupled as a fusion polypeptide, for example, page 45, Example 8.  It meets the limitations of instant claims 18 and 19.  Ekblad et al also teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone, for example, page 21, lines 24-28.  
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound in Ekblad et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Ekblad et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Ekblad et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  The MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  And since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
The difference between the reference and instant claims 1, 2 and 13-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; oral administration and the dosage recited in instant claim 1; and the limitations of instant claims 2, 17 and 20.
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  Therefore, in view of the combined teachings of Ekblad et al and Peppas et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), and wherein prior to administration the compound is formulated in an enteric-coated capsule.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.  
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  Furthermore, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Ekblad et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Ekblad et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.  It reads on at least twice monthly as the elected species of dosage regime.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Ekblad et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule, because Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract.  Therefore, in view of the combined teachings of Ekblad et al and Peppas et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), and wherein prior to administration the compound is formulated in an enteric-coated capsule.  Flanagan et al teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Flanagan et al further teach drug accumulation in plasma with multiple dosage.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  And as stated above, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Ekblad et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Ekblad et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.

Response to Applicant's Arguments
20.	Other than the same statements/arguments about the working Examples presented in instant specification, Applicant fails to present any arguments about instant rejection.
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
Applicant's arguments related to the working Examples presented in instant specification have been addressed in Section 18 above.
Taken all these together, the rejection is deemed proper and is hereby maintained.

22.	(Revised doe to Applicant's amendment to the claim) Claims 1, 2 and 13-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erickson et al (WO 2013/009539 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions).
The instant claims 1, 2 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, which derivative comprises: (a) an albumin binding motif, which motif consists of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I wherein, independently of each other, X5 is selected from Y and F; X8 is selected from N, R and S; X9 is selected from V, I, L, M, F and Y; X11 is selected from N, S, E and D; X12 is selected from R, K and N; X14 is selected from K and R; X20 is selected from D, N, Q, E, H, S, R and K; X23 is selected from K, I and T; X24 is selected from A, S, T, G, H, L and D; and X25 is selected from H, E and D; (b) an amino acid sequence which fulfils one definition selected from the following: i) it is selected from SEQ ID NO:258-514; and ii) it is an amino acid sequence having 85 % or greater identity to a sequence of (i); or (c) an amino acid sequence selected from the group consisting of: i) SEQ ID NO:516-659 and SEQ ID NO:679-718; and ii) an amino acid sequence which has at least 95 % identity to the sequence defined in i), with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.  
Erickson et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) comprises an albumin binding domain; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, paragraphs [0001] and [0002]; page 2, paragraph [0006]; Figure 1; page 5, paragraph [0028]; page 9, paragraph [0037] to page 19, paragraph [0079]; pages 31-35, Table 1; and pages 56-66, Table 2.  It meets the limitations of the mammal subject and the therapeutic moiety (I) recited in instant claim 1.  The albumin binding polypeptide PP013 (SEQ ID NO: 313) in Erickson et al is identical to the peptide of instant SEQ ID NO: 528.  It meets the limitation of moiety (II) recited in instant claim 1; and the limitations of instant claims 13-16.  Erickson et al further teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject, for example, pages 48-49, paragraph [0134]; page 112, paragraph [0286]; and page 123, paragraph [0349].  It meets the limitation of oral administration recited in instant claim 1; and the limitation of instant claim 2.  Erickson et al also teach the therapeutic moiety (I) and moiety (II) in the compound is covalently coupled or the compound is a fusion polypeptide comprising therapeutic moiety (I) and moiety (II), for example, page 36, paragraph [0111]; and pages 56-66, Table 2.  It meets the limitations of instant claims 18 and 19.  Furthermore, Erickson et al teach the dosage and frequency (single or multiple doses) of the compound administered can vary depending upon a variety of factors, including route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated (e.g., the disease responsive to compounds described herein); presence of other diseases or other health-related problems; kind of concurrent treatment; and complications from any disease or treatment regimen; “The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects. Generally, treatment is initiated with smaller dosages, which are less than the optimum dose of the compound. Thereafter, the dosage is increased by small increments until the optimum effect under circumstances is reached”; “Dosage amounts and intervals can be adjusted individually to provide levels of the administered compound effective for the particular clinical indication being treated. This will provide a therapeutic regimen that is commensurate with the severity of the individual's disease state”; and “The surprising dose-sparing property of the engineered polypeptides described herein, along with their surprisingly long plasma half-life and duration of pharmacological action, provides for a superior pharmaceutical agent. The superior properties including dose-sparing, allow for lower dosing, thus less or less severe side-effects and improved cost of goods, and/or more cost-effective and simpler formulations for once daily or once weekly administration not currently achieved by the parent compounds alone”, for example, pages 124-125, paragraph [0354]; page 125, paragraphs [0356] and [0358]; and page 126, paragraph [0360]. 
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound in Erickson et al meets all the structural limitations of the compound recited in instant claim 1, the compound in Erickson et al would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound in Erickson et al per se enables oral bioavailability without support from an additional excipient and/or carrier.  The MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  And since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
The difference between the reference and instant claims 1, 2 and 13-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; the dosage recited in instant claim 1; and the limitations of instant claims 17 and 20.
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  Furthermore, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Erickson et al teach the dosage and frequency (single or multiple doses) of compound administered can vary depending upon a variety of factors, including route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated (e.g., the disease responsive to compounds described herein); presence of other diseases or other health-related problems; kind of concurrent treatment; and complications from any disease or treatment regimen; “The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects. Generally, treatment is initiated with smaller dosages, which are less than the optimum dose of the compound. Thereafter, the dosage is increased by small increments until the optimum effect under circumstances is reached”; “Dosage amounts and intervals can be adjusted individually to provide levels of the administered compound effective for the particular clinical indication being treated. This will provide a therapeutic regimen that is commensurate with the severity of the individual's disease state”; and “The surprising dose-sparing property of the engineered polypeptides described herein, along with their surprisingly long plasma half-life and duration of pharmacological action, provides for a superior pharmaceutical agent. The superior properties including dose-sparing, allow for lower dosing, thus less or less severe side-effects and improved cost of goods, and/or more cost-effective and simpler formulations for once daily or once weekly administration not currently achieved by the parent compounds alone”.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Erickson et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.  It reads on at least twice monthly as the elected species of dosage regime.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Erickson et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule, because Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract.  Flanagan et al teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Flanagan et al further teach drug accumulation in plasma with multiple dosage.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  The actual administration/dosage scheme and dosage are to be determined by the treating physician.  And as stated above, Flanagan et al explicitly teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects.  Erickson et al explicitly teach the dosage and frequency (single or multiple doses) of compound administered can vary depending upon a variety of factors, including route of administration; size, age, sex, health, body weight, body mass index, and diet of the recipient; nature and extent of symptoms of the disease being treated (e.g., the disease responsive to compounds described herein); presence of other diseases or other health-related problems; kind of concurrent treatment; and complications from any disease or treatment regimen; “The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects. Generally, treatment is initiated with smaller dosages, which are less than the optimum dose of the compound. Thereafter, the dosage is increased by small increments until the optimum effect under circumstances is reached”; “Dosage amounts and intervals can be adjusted individually to provide levels of the administered compound effective for the particular clinical indication being treated. This will provide a therapeutic regimen that is commensurate with the severity of the individual's disease state”; and “The surprising dose-sparing property of the engineered polypeptides described herein, along with their surprisingly long plasma half-life and duration of pharmacological action, provides for a superior pharmaceutical agent. The superior properties including dose-sparing, allow for lower dosing, thus less or less severe side-effects and improved cost of goods, and/or more cost-effective and simpler formulations for once daily or once weekly administration not currently achieved by the parent compounds alone”.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Erickson et al, Peppas et al and Flanagan et al with routine optimization to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein the compound is a fusion protein comprising the therapeutic moiety (I) covalently coupled to moiety (II), said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier; wherein prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.

Response to Applicant's Arguments
23.	Other than the same statements/arguments about the working Examples presented in instant specification, Applicant fails to present any arguments about instant rejection.
24.	Applicant's arguments have been fully considered but have not been found persuasive. 
Applicant's arguments related to the working Examples presented in instant specification have been addressed in Section 18 above.
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

26.	(Revised due to Applicant's amendment to the claim) Claims 1-3 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions). 
27.	Instant claims 1-3 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, which derivative comprises: (a) an albumin binding motif, which motif consists of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I wherein, independently of each other, X5 is selected from Y and F; X8 is selected from N, R and S; X9 is selected from V, I, L, M, F and Y; X11 is selected from N, S, E and D; X12 is selected from R, K and N; X14 is selected from K and R; X20 is selected from D, N, Q, E, H, S, R and K; X23 is selected from K, I and T; X24 is selected from A, S, T, G, H, L and D; and X25 is selected from H, E and D; (b) an amino acid sequence which fulfils one definition selected from the following: i) it is selected from SEQ ID NO:258-514; and ii) it is an amino acid sequence having 85 % or greater identity to a sequence of (i); or (c) an amino acid sequence selected from the group consisting of: i) SEQ ID NO:516-659 and SEQ ID NO:679-718; and ii) an amino acid sequence which has at least 95 % identity to the sequence defined in i), with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier.
28.	Claims 1-33 and 36-45 of US patent 9211344 B2 are drawn to an albumin binding polypeptide, and method of preparing such albumin binding polypeptide.
29.	The difference between claims 1-33 and 36-45 of US patent 9211344 B2 and instant claims 1-3 and 13-20 is that claims 1-33 and 36-45 of US patent 9211344 B2 do not teach applying a compound comprising such albumin polypeptide in a method recited in instant claims 1-3 and 13-20.
	However, in view of the combined teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization of administration scheme and dosage as set forth in Section 16 above, it would have been obvious to one of ordinary skilled in the art to prepare a compound comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 and develop a method recited in instant claims 1-3 and 13-20.
With regards to the limitation "wherein the compound per se enables oral bioavailability without support from an additional excipient and/or carrier" recited in instant claim 1, in the instant case, since the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 meets all the structural limitations of the compound recited in instant claim 1, the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 would necessarily have the inherent/same properties and functionality of the compound in instant claim 1.  Therefore, the compound prepared above comprising the albumin binding polypeptide recited in claims 1-33 and 36-45 of US patent 9211344 B2 per se enables oral bioavailability without support from an additional excipient and/or carrier.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    

30.	For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1, 2 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 14 of US patent 9879063 B2 in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.

	For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1-3, 13 and 17-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 23 and 24 of US patent 10155792 B2, and claims 1-19 of US patent 10167322 B2; in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.

For the similar/same reasoning/rational as the rejection set forth in Sections 26-29 above, instant claims 1-3 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-47, 50-54, 56, 59 and 60 of US patent 10329331 B2 in view of the combined teachings of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 16 above.

Response to Applicant's Arguments
31.	With regards to these ODP rejections, Applicant argues that "In view of the possibility that claims in the present application will be further amended before allowance, Applicants will defer responding to this provisional rejection until claims in the present application are otherwise allowable, and it is determined whether this provisional rejection becomes an actual rejection."
32.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about these ODP rejection, first, the Examiner would like to point out that none of these ODP rejections is a provisional rejection.  Second, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.


New Objections
33.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "…wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises domain GA3 of protein G from Streptococcus strain G148 having the amino acid sequence SEQ ID NO:515 or a derivative thereof, and wherein said derivative comprises: (a) an albumin binding motif consisting of the amino acid sequence: GVSDX5YKX8X9I X11X12AX14TVEGVX20 ALX23X24X25I (SEQ ID NO: 722), wherein…(b) the amino acid sequence selected from the group consisting of: i) SEQ ID NOs:258-514; and ii) the amino acid sequence having at least 85 % identity to any one sequence of (i); or (c) the amino acid sequence selected from the group consisting of: i) SEQ ID NOs:516-659 and SEQ ID NOs:679-718; and ii) the amino acid sequence having at least 95 % identity to any one sequence defined in i), with the proviso that…".  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658